Citation Nr: 0024586	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an effective date earlier than June 5, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 5, 
1995, for the assignment of a 100 percent disability rating 
for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the veteran was 
granted service connection for PTSD.  The disorder was 
assigned a 50 percent disability rating effective from June 
5, 1995.  Subsequent to the assignment of this disability 
rating, the veteran filed a Notice of Disagreement, wherein 
he challenged the effective date for the award of service 
connection, and the assignment of less than a total 
disability rating for PTSD.  The RO furnished a Statement of 
the Case in December 1995; and a Substantive Appeal was 
received by the RO in January 1996.  Thereafter, in a July 
1996 rating decision, the RO assigned a 100 percent 
disability rating for the veteran's PTSD, effective from June 
5, 1995.  

The issue of entitlement to an effective date earlier than 
June 5, 1995 for the assignment of a 100 percent disability 
rating for PTSD will be addressed in the REMAND which follows 
this decision.  

In June 1996, the veteran had personal hearing before the RO.  
In a July 1997 letter, the veteran clarified that he did not 
wish to have an additional personal hearing before a Member 
of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was hospitalized at VA on August 18, 1986, at 
which time he reported that he experienced traumatic events 
in combat during his tours in Vietnam.  

3.  On August 21, 1986, the veteran submitted VA Form 21-526, 
Application for Compensation or Pension, which included a 
claim for service connection for PTSD.  

4.  In a March 1987 rating decision, the RO denied the 
veteran's claim for PTSD; however, the veteran was not sent 
notice of the denial or of his appellate rights.  

5.  The evidence of record reflects that the veteran 
thereafter continued to prosecute his pending claim for 
compensation benefits for PTSD.  

6.  On July 29, 1994, the veteran submitted VA Form 21-526, 
Application for Compensation or Pension, which was construed 
by the RO as a claim for pension.

7.  In an April 1995 rating decision, the RO granted the 
veteran non-service connected disability pension.  

8.  On June 5, 1995, the veteran submitted a statement which 
the RO construed as a claim to reopen a previously denied 
claim for service connection for post-traumatic stress 
disorder.  

9.  In a September 1995 rating decision, service connection 
was granted for post-traumatic stress disorder, and a 50 
percent rating was assigned effective June 5, 1995.  

10.  In a July 1996 rating decision, an increased evaluation 
of 100 percent was granted for post-traumatic stress 
disorder.  




CONCLUSION OF LAW

The requirements for an effective date of August 18, 1986, 
for the grant of service connection for post-traumatic stress 
disorder, are met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.


Factual Background

The service medical records are negative for complaint of or 
treatment for a psychiatric condition.  

In November 1969, the veteran initiated a claim for service 
connection for malaria and loss of eyesight, for which, in a 
May1970 rating decision, service connection was subsequently 
granted for both disorders.  

The first evaluation of any psychiatric disorder was on 
August 18, 1986, when the veteran was hospitalized at VA.  
The corresponding hospital evaluation revealed that the 
veteran was admitted as a referral from the Vet Outreach 
Center.  The veteran admitted to excessive drinking.  It was 
noted that he had done two tours of duty in Vietnam, and that 
he had experienced traumatic events in combat and was also 
wounded by shrapnel in the stomach.  In addition to his 
physical examination upon admission, mental status on 
admission showed that the veteran was alert, oriented and in 
good contact.  There were no signs of psychosis or major 
mental disorder.  He readily gave a history of alcohol 
problems and appeared sincere and motivated in trying to get 
help to overcome this problem.  The examiner stated that 
"the extent of his PTSD symptoms was not explored in 
detail."  The veteran's mood was mildly depressed.  It was 
appropriate to his ideation.  He also had some anxiety; for 
example, whether his job would be available after hospital 
discharge.  Insight and judgment were not grossly impaired.  
It was arranged that the veteran would enter a chemical 
dependency program upon hospital discharge.  The examiner 
again noted that PTSD was not explored in detail and that, it 
would possibly be done if there was subsequent admission or 
while he was associated with the Vet Outreach Program.  The 
discharge diagnoses were Axis I:  Alcohol dependence, 
chronic; rule out post-traumatic stress disorder, Vietnam, 
chronic; Axis IV:  Psychosocial stressors (5) severe-fourth 
divorce; mother and stepfather both ill with cancer; and Axis 
V:  Adaptive function (0) unspecified-possibly fair.  

On August 21, 1986 the veteran submitted a VA Form 21-4138 
wherein he initiated a claim for service connection for post-
traumatic stress disorder.  

In September 1986, the veteran was hospitalized at VA for 
acute pancreatitis and alcohol dependency.  No specific 
psychiatric treatment was noted.  

In a March 1987 rating decision, the RO denied the veteran's 
claim for service connection for PTSD, citing that all 
evidence of record was negative for any treatment for or 
diagnosis of PTSD.  The RO noted that the veteran stated that 
he had been to the Vet Center, but no evidence was in the 
file.  The RO noted that the August 1986 hospital records 
showed a diagnosis of alcohol dependence, chronic, rule out 
PTSD, and that no follow-up was shown.  There is no 
notification to the veteran of this decision in the record.  

Private treatment records from the Department of Corrections, 
reveals that the veteran was seen in the psychiatric 
department on several occasions from 1992 to 1994.  
Psychiatric diagnoses during that time included depression 
and dysthymia in 1992.  Alcohol abuse was noted several 
times.  No diagnosis of PTSD was noted.  

As of May 6, 1994, the Social Security Administration (SSA) 
indicated that the veteran became disabled and eligible for 
benefits.  The medical records received from the SSA include 
duplicate medical reports from the veteran's VA examinations 
and hospital treatment, and the private treatment records 
from the Department of Corrections.  Included therein was a 
"Report of Psychiatric Evaluation," done by SSA in October 
1994; which is discussed below.  

On July 29, 1994, the veteran submitted a VA Form 526, 
Veteran's Application for Compensation and Pension.  The 
veteran failed to report for VA examination in August 1994.

In an October 6, 1994, Report of Psychiatric Evaluation, a 
SSA physician, evaluated the veteran's mental status as it 
related to alleged alcohol abuse and depression.  The 
evaluation was based on clinical observation at the 
physician's office, together with medical records with 
accompanied the veteran.  It was noted that the veteran was 
seeking SSA benefits because his diabetes was out of control 
and because of his addition to alcohol.  Under his employment 
history, it was noted that the veteran had been released from 
prison on March 4, 1994, and he worked until May 8th when he 
was fired from his job as a waiter/bartender.  For several 
pages of the report, the physician reported on the veteran's 
alcohol consumption and drinking patterns, DWI's, and his 
physical ailments.  The veteran indicated his only time being 
sober was when he was in prison, and he had drank 45 minutes 
prior to this interview.  All that was indicated about 
Vietnam was that the veteran was very depressed over the fall 
of Saigon, in the Vietnam conflict; and that the veteran 
attributed his initial depression to his military experience.  
He stated that the military experience in Vietnam seemed 
worthless after the fall of Saigon.  

The physician reported several pages on the veteran's 
personal history and adaptation, and mental status.  The 
mental status examination is not reported in its entirety 
here, but it is noted that the veteran's mood was one of 
dejection and despair over his alcoholism, but essentially 
there was no evidence of sever depression and no psychomotor 
retardation.  The veteran denied having auditory or visual 
hallucinations or alcoholic hallucinations, but admitted that 
he had "disturbed perceptions" after he drank for prolonged 
period of time.  

While not noted in detail here, the physician wrote a summary 
section wherein he stated that the veteran had been severely 
addicted to alcohol over a period of many years and had not 
been able to work for any length of time for one employer 
since 1979; that he presented some evidence of a character 
disorder, which was not necessarily consequent to his 
alcoholism; that he had been married and divorced four times; 
that the veteran was depressed and he considered his 
alcoholism a form of unconsciously suicidal motivated 
behavior, although that did not appear to be pressing; and 
that the veteran stated that there were no real barriers to 
suicide, and that he did not believe he did not have a right 
to kill himself.  The examiner opined that the veteran's 
current symptoms were related almost all together to the 
circumstances of his life as that related to his alcoholism, 
and his ability to overcome the alcoholism.  The physician 
stated that the veteran did not present any psychotic 
ideation or evidence of psychosis at the present time, and 
that his depression was "essentially a part of his 
alcoholism, although he admits to some depression in 
association with his combat experiences in Vietnam."  The 
diagnoses were Axis I, Addition to Alcohol, chronic, severe, 
ongoing; Axis II, personality disorder, nos, as manifested in 
his long-standing interpersonal difficulties with his step-
father and the fact that he had been married four times, non 
of the marriages successful; and Axis III (regarding physical 
ailments).  

On November 3, 1994, the veteran underwent VA examination for 
mental disorders.  No claims folder was available for review, 
and the veteran's chief complaint was that he was drinking 
too much.  A mental status examination was done.  The 
diagnoses were Axis I.  1.  alcohol abuse and dependence, and 
2. major depression, recurrent; Axis IV; Code 4, severe with 
unemployment and poverty, and Axis V; global assessment of 
functioning scale of 41-50.  On November 4, 1994, the veteran 
underwent a VA general medical examination and chronic 
alcoholism was among several diagnoses rendered.  

In an April 1995 rating decision, the RO granted the veteran 
non-service connected disability pension.  The veteran was 
notified of that decision in April 1995.  

In statements received on June 5, 1995, the veteran indicated 
that it was his intention that the claim for pension was to 
be considered a claim for service-connected disability.  At 
that time he also stated that he wanted reconsideration of 
his claim for entitlement to service connection for post-
traumatic stress disorder.  

On June 15, 1995, the veteran submitted another statement 
wherein he indicated that he wanted his "initial claim" 
from 1987 or 1988 to be continued for the issue of post-
traumatic stress disorder.  In a statement received by the RO 
on July 14, 1995, the veteran stated, that he had filed for 
the claim some time ago, and "either due to my error or the 
wrong form was used I was approved for non-service 
disability."  The veteran indicated that he would not sign 
more medical release statements with regard to this claim, as 
he felt that the VA had "all of this information" and that 
there may be some added reports from the Vet Center in 
Phoenix.

In August 1995, the veteran underwent VA examination for 
post-traumatic stress disorder.  The veteran's chief 
complaint was that he had been suffering from PTSD for the 
last 20 years, and he was there for an evaluation.  It was 
noted that the veteran's claims folder was not available for 
review by the examiner.  The veteran reported that had 
nightmares regularly.  He saw dead people's faces, people 
being shot and hurt, and that he had flashbacks.  He had 
difficulty with sleep, and a problem with concentration, and 
memory.  The examiner noted that the veteran admitted to 
survival guilt and having problems dealing with people.  It 
was noted that the veteran had problems with intimate 
relationships, and had had five marriages.  He did not have 
any friends.  He admitted to alcohol abuse, and he had been 
treated for alcoholism at least 3 times.  His last treatment 
as an inpatient was in March 1991, and it was for alcoholism 
and PTSD.  The examiner noted that the veteran continued to 
drink.  It was also noted that he veteran had a past history 
of legal problems such as DWI's and that he had to serve in 
prison for 3 & 1/2 years.  It was reported that the veteran 
had problems holding a job, and he had been unemployed.  He 
stated that he had had several jobs.  It was noted that the 
veteran's PTSD and problems with alcohol got so bad that he 
had not been able to hold a regular employment since 1975.  

The examiner noted that the veteran continued to have 
problems with chronic anxiety and depression.  The veteran 
admitted to having easy startle response.  The examiner 
reported that the veteran was in service for 4 and 1/2 years 
and that he was an officer.  He was in Vietnam for a year, 
and apparently, he trained many officers who got killed in 
Vietnam.  

Mental status examination revealed that the veteran appeared 
his stated age, and he looked younger than his age.  He was 
smelling of alcohol, according to the examiner.  His speech 
was soft but coherent.  He became emotional when he spoke 
about his war experiences.  He was anxious, his mood was 
depressed, affect was appropriate.  He denied psychotic 
symptoms such as hallucinations or delusions, but he admitted 
to general mistrust in people around him.  His cognitive 
functions were grossly intact, his insight was fair, judgment 
was good to care for himself.  The diagnoses were:  

Axis I.  PTSD, chronic and severe in degree; substance 
abuse, alcohol abuse; Axis IV, psychosocial stressors, 
severe combat experiences; Axis V; GAF at present is 
around 40.  

In a September 1995 rating decision, service connection was 
granted for post-traumatic stress disorder, and a 50 percent 
rating was assigned effective June 5, 1995.  The veteran was 
notified of this decision by the RO in a letter dated in 
September 1995.  In October 1995, the veteran submitted a 
notice of disagreement.  Therein, he stated that he had filed 
for a service connected disability ins May of 1994, and that 
since he had not filled out the form correctly, nonservice 
connected pension was approved, effective August 1, 1994.  
The veteran summarized his view of the procedural history of 
this case, and indicated that "what I am trying to do here 
is to have my claim for service connected disability approved 
from my original application...."  He pointed out that this 
claim had been initiated in 1987.  He also suggested that he 
was entitled to a 70 percent evaluation for post-traumatic 
stress disorder, and that he had been unable to have 
continued gainful employment since 1989.  

In December 1995, the RO issued a Statement of the Case, 
wherein it denied an evaluation above 50 percent for PTSD, an 
denied an effective date earlier than June 5, 1995, for 
service connection for PTSD.  

From January 18, 1996 to February 15, 1996, the veteran was 
hospitalized at VA.  The discharge diagnoses were Axis I, 
Alcohol dependence, chronic and severe; Axis V, 50 in the 
past year, 50 currently (global assessment of functioning).  

From April 8, 1996 to May 31, 1996, the veteran was 
hospitalized at VA.  Upon admission, it was noted that the 
veteran was divorced and lived alone, and that he had been 
unemployed since May 1995.  Symptoms which required 
hospitalization on the Specialized Inpatient Program for 
Post-traumatic Stress Disorder consisted of social isolation, 
inability to trust, poor relationships with people, intrusive 
thoughts, insomnia and nightmares of combat-related traumas.  
The discharge diagnoses were Axis, I, Post traumatic stress 
disorder, chronic; alcohol dependence-partial remission; and 
depression, not otherwise specific; Axis IV combat and 
social, occupational stressors; and Axis V, GAF 45.  

In a May 1996 statement, the veteran indicated that he had 
been hospitalized since April 1996, and requested a 100 
percent disability rating.  

At a June 1996 personal hearing, the veteran testified about 
the symptoms he had that met the criteria for a 100 percent 
rating disability, and that he sought an effective date 
earlier than June 5, 1995 for the grant of service connection 
for post-traumatic stress disorder because he filed an 
application for the same in March 1994.  He said he never 
followed up on his claim in 1987 because he never received a 
letter for appeal.  

In a July 2, 1996 rating decision, the RO granted a 100 
percent disability rating for the veteran's service connected 
post-traumatic stress disorder; effective June 5, 1996, "the 
date of the reopened claim."  With this grant, the RO 
rendered as moot a claim for individual unemployability.  The 
veteran was notified of this decision in July 1996.  

In October 1996, the RO issued a Supplemental Statement of 
the Case, with a hearing officer's decision.  Therein, it was 
noted that an earlier effective date was still denied.  

In a statement received in March 1998, the veteran indicated 
that he had been treated in a PTSD program in 1978 and 1979 
by Dr. Kenneth Durfee, the same person who examined him in 
1995 for SSA purposes.  Additionally, the veteran indicated 
that he was treated at the Vet Center in Phoenix from 1985 to 
1987, and at the Vet Center in New Orleans (for his post-
traumatic stress disorder).  

In an April 1998 Deferred Rating Decision, the RO 
acknowledged that further development in obtaining these 
records needed to be done.  In an April 1998 letter to the 
veteran, the RO asked that he provide VA Forms 21-4142, 
Authorization for Release of Information for Dr. Durfee; and 
notified the veteran that the records had been requested from 
the Vet Centers in Phoenix and New Orleans.  Copies of the 
letters sent to the Phoenix and New Orleans Vet Centers are 
of record.  

In April 1998, the Phoenix Vet Center, in response, sent 
copies of the veteran's military discharge records; and no 
medical records were sent.  

In April 1998, the New Orleans Vet Center, responded to the 
RO by letter and indicated that they needed a release 
statement from the veteran to accompany the request for 
evidence for their records.  

In July 1998, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA.  
Therein he stated his visits to the Vet Center in Louisiana 
were "fairly few" other than a hospital stay; and that Dr. 
Durfee and the Vet Center in Phoenix were where he received 
primary treatment.  

On January 7, 1999, the RO issued a Supplemental Statement of 
the Case.  Therein the RO acknowledged that the veteran was 
never notified of the March 1987 denial of his claim for 
service connection for post-traumatic stress disorder; but 
that, even though the veteran's case dates from August 21, 
1986, the medical evidence of record did not establish the 
existence of post-traumatic stress disorder earlier than VA 
examination of August 18, 1995.  The RO concluded that the 
medical evidence of record did not establish entitlement 
prior to the date of receipt of what was previously thought 
to be a reopened claim, June 5, 1995.  

Legal Analysis

The Board finds that the veteran's claim for an effective 
date earlier than June 5, 1995, for the grant of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to this 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award based on an original claim or a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application thereof.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date of an award of disability 
compensation based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400; see also 38 C.F.R. § 3.4(b)(1) (1999) 
(defining "disability compensation" as basic entitlement 
for a veteran who is disabled as a result of a disease or 
injury incurred in or aggravated in the line of duty in 
active service).

The effective date for an award of direct service connection 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after service separation; otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(i).  The effective date for an award of 
service connection on the basis of new and material evidence, 
other than service department records, which is received 
after a final disallowance, is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award 
of service connection on the basis of a reopened claim, which 
is received after a final disallowance, is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of the claim when a claim specifying 
the benefit sought is received within one year from the date 
of such examination, treatment, or hospital admissions.  Id.

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151 (1999).

Essentially, the veteran contends that he has had a claim 
pending since his original application August 1986, and, in 
the alternative, that a claim that he submitted for pension 
in July 1994, should have been treated as a claim to reopen 
his claim for service connection for post-traumatic stress 
disorder.  In essence, the veteran is claiming that an 
earlier effective date of either August 1986, the date of his 
original claim for service connection, or of July 1994, the 
date he filed an application for pension, is warranted.  

The veteran in this case separated from service in 1969, and 
he originally filed a claim for post-traumatic stress 
disorder in August 1986, more than one year after separation 
from active duty.  Service connection for PTSD was denied in 
a March 1987 rating decision.  However, the veteran not 
provided written notification of this adverse decision or of 
his appellate rights, and thus the one-year period within 
which to file a notice of disagreement (NOD) did not begin to 
run.  See Hauck v. Brown, 6 Vet.App. 518, 519 (1994) (holding 
that "where an appellant never received notification of any 
denial . . ., the one-year period within which to file an 
NOD, which commences with the 'the date of mailing of notice 
of the result of initial . . . determination,' did not begin 
to run") and (quoting 38 U.S.C. § 7105(b)(1)).  See also 
Tablazon v. Brown, 8 Vet.App. 359, 361 (1995) (to the same 
effect).  Since the Regional Office "failed to procedurally 
comply with the statutorily mandated requirements" under 
38 U.S.C. § 7105(b)(1), the veteran's August 1996 PTSD claim 
remained open and the March 1987 rating action did not 
constitute a final decision as to the that claim.  Id; cf. 
38 C.F.R. § 3.160(d) (1999) (defining a "finally adjudicated 
claim").

The veteran's claim as it regards the March 1987 rating 
decision remained open and pending until he was granted 
service connection for post-traumatic stress disorder.  See 
McGrath v. Gober, U.S. Vet. App. Aug. 16, 2000; see also 
Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (once a veteran 
files a claim, the claim remains open and pending until final 
action is taken by the RO).  The law established that the 
effective date of an award of disability compensation based 
on an original claim will be the date of receipt of the claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110.  Since there was already a pending claim, the 
effective date is set in accordance with the facts found; the 
date that establishes the diagnosis with competent evidence.  
While the date of receipt of the formal claim was August 21, 
1986, the Board finds that the veteran was entitled to 
service connection for PTSD, as of the date of his VA 
hospitalization on August 18, 1986.  The RO determined that 
entitlement to service connection for PTSD did not arise 
until August 1995, at the time that a diagnosis for PTSD was 
rendered during the course of a VA examination.  However, the 
Board determines that it was at the time of VA 
hospitalization on August 18, 1986 that the veteran presented 
with symptoms of post-traumatic stress disorder; and such 
symptoms, 10 years later, were subsequently diagnosed as 
PTSD.  Cf. Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998) (in order to satisfy the requirement of a current 
disability, there must be competent evidence that the 
disability is symptomatic at the time of application for 
service connection).  Thus, the veteran's formal claim for 
post-traumatic stress disorder was received on August 21, 
1986, which is within one year from the date of such hospital 
admission.  38 C.F.R. §§ 3.151, 3.155, 3.157(b)(1).  
Therefore, the effective date for the grant of service 
connection for post-traumatic stress disorder is August 18, 
1986, because such date is considered to be the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1).

The Board need not determine whether the veteran's 
application for pension benefits should be considered for an 
earlier effective date, as the date of receipt of that 
application was July 29, 1994, a date later than the one the 
Board has assigned in this instance.  

The veteran also contends that there are Vet Center records 
showing treatment for post-traumatic stress disorder during 
1986.  The Board is satisfied with the development done by 
the RO in an attempt to obtain these records.  In any event, 
the date of entitlement would not be any earlier than what 
has been granted. 

Accordingly, the Board finds, based on the evidence of 
record, the proper effective date for the grant of service 
connection for post-traumatic stress disorder is August 18, 
1986.


ORDER

An effective date of August 18, 1986, for the grant of 
service connection for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  


REMAND

Having found that the proper effective date for the grant of 
service connection for PTSD is August 18, 1986, the Board 
must now conduct a review of all of the evidence of record in 
conjunction with the governing legal authority in order to 
ascertain whether, based on the facts found, an effective 
date earlier than June 5, 1995, for the assignment of a 100 
percent disability rating for PTSD, is also warranted.  See 
Meeks v. West, No. 99-7137, __F.3d __ (Fed.Cir., Jun. 27, 
2000).

Additionally, with respect to the issue of an earlier 
effective date for the assignment of a 100 percent disability 
rating for PTSD, the Board notes that the relevant schedular 
criteria for rating mental disorders have since changed 
twice.  The first change was effective on February 3, 1988, 
and the second change was effective on November 7, 1996.  See 
53 Fed. Reg. 22 (1988); 61 Fed. Reg. 52695 (1996).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 313-14 
(1991).  Thus, the RO has not had the opportunity of 
initially adjudicating the veteran's claim of an earlier 
effective date for the assignment of the 100 percent rating 
for PTSD, in view of the relevant rating criteria that was in 
effect through February 2, 1988, that was in effect through 
November 6, 1996, and that went into effect on November 7, 
1996. Before the Board addresses a question that was not 
addressed by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit 
additional evidence or argument on that question and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran would be prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the Board determines that further action, to include the RO's 
adjudication of the veteran's claim for an earlier effective 
date for the 100 percent rating under the revised rating 
criteria, is needed, and in the event that the claim 
continues to be denied, notice to the veteran of all of the 
regulatory changes to the rating criteria for the three 
relevant periods is also required so that he may respond with 
appropriate arguments in support his entitlement to the 
claimed benefit.

Accordingly, to ensure full compliance with due process 
requirements by applying the relevant regulatory changes, the 
case is REMANDED to the RO for the following action:

1.  The RO should rate the veteran's 
service-connected post traumatic stress 
disorder based on all of the evidence of 
record and in accordance with the 
regulatory criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (effective through 
February 2, 1988), and in accordance with 
the regulatory changes in 38 C.F.R. 
§ 3.132, Diagnostic Code 9405 (effective 
through November 6, 1996), and in 38 
C.F.R. § 4.125- 4.132 (effective on 
November 7, 1996), for the purpose 
determining the proper disability 
evaluation and effective date for PTSD.  
See Meeks v. West, supra.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure full compliance with 
due process requirements by apply all relevant regulatory 
changes. The Board intimates no opinion as to the ultimate 
disposition of the veteran's appeal. No action is required of 
the until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 


